Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 7/7/2022, with respect to claim 14 have been fully considered and are persuasive.  
Double patenting rejection for claims 1-14 is withdrawn due to the amendments filed on 7/7/2022.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claim, no prior art fairly suggests or discloses the newly amended limitation set forth on 7/7/2022.
In regards to Claim 28, no prior art fairly suggests or discloses “wherein the second cooling water passage includes: a second lower cooling passage contacting the lower surface of the power module mounted at the another row; a second U-turn passage fluidically-communicating in an upward direction from a distal end portion of the second lower cooling passage; and a second upper cooling passage fluidically-communicating from the second U- turn passage and contacting the upper surface of the power module mounted at the another row”, in conjunction with the remaining elements. 
Dependent claim 29 is allowably by virtue of its dependency from claim 28. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim (U.S Patent 9,807,915) – Discloses a cooling module apparatus for parallel type power modules of an inverter, the cooling module apparatus comprising: the parallel type power modules mounted in two or more rows; and two or more passages having a passage through which cooling water flows and contacting with an upper surface and a lower surface of a power module mounted at a different row of the two or more rows, wherein the two or more passages includes: a first cooling water passage contacting with an upper surface and a lower surface of a power module mounted at a first row of the two or more rows among the parallel type power modules; and a second cooling water passage contacting an upper surface and a lower surface of a power module mounted at another row of the two or more rows among the parallel type power modules, wherein the first cooling water passage and the second cooling water passage are arranged in parallel in a vertical direction, wherein the first cooling water passage includes: a first lower cooling passage contacting the lower surface of the power module mounted at the first row; a first U-turn passage fluidically-communicating in a upward direction from a first distal end portion of the first lower cooling passage; and a first upper cooling passage fluidically-communicating from the first U-turn passage and contacting the upper surface of the power module mounted at the first row, but fails to disclose wherein the second cooling water passage includes: a second lower cooling passage contacting the lower surface of the power module mounted at the another row; a second U-turn passage fluidically-communicating in an upward direction from a distal end portion of the second lower cooling passage; and a second upper cooling passage fluidically-communicating from the second U- turn passage and contacting the upper surface of the power module mounted at the another row.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835